Case: 4:21-cr-00433-JAR-NCC Doc. #: 2 Filed: 08/04/21 Page: 1 of 1 PageID #: 4
                                                                                       FILED
                                                                                     AUG - 4 2021
                             UNITED STATES DISTRICT COURT                           m>~r
                             EASTERN DISTRICT OF MISSOURI                        EASTERN DISTRICT OF MO
                                                                                       ST. LOUIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
Plaintiff,                                           )

V.
                                                     )
                                                     )
                                                             4:21CR00433 JAR/NCC
                                                     )
DARSUAN HALL,                                        )
                                                     )
                       Defendant.                    )

                                         INDICTMENT

                                          COUNT ONE

      The Grand Jury charges that:

      On or about January 17, 2021 , in St. Louis County, within the Eastern District of Missouri,

                                          DARSUAN HALL,

the defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one year,

and the firearm previously traveled in interstate or foreign commerce during or prior to being in

defendant' s possession of same.

        In violation of Title 18, United States Code, Section 922(g)(l).

                                                             A TRUE BILL


                                                             FOREPERSON
SAYLER A. FLEMING
United States Attorney


KOURTNEY M. BELL, #300 171 (CA)
Assistant United States Attorney
